DETAILED ACTION
Introduction
Claims 1, 4, 11, 14, and 21 have been examined in this application. Claims 1, 4, 11, 14, and 21 are amended. Claims 2, 3, 5-7, 9, 10, 12, 13, 15-17, 19, and 20 are withdrawn. Claims 8 and 18 are cancelled. This is a final office action in response to the amendments and arguments filed 1/20/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application EP17178115 filed with the European Patent Office on 06/27/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, filed 1/20/2021, have been fully considered. 
Regarding the remarks pertaining to the drawings (presented on p. 13 under the heading “Drawings”), the remarks are not persuasive and the objection is maintained, because drawings which show prior art should be labeled as such (see MPEP 608.02(g)) and the specification indicates that the content of Figures 1-4 and 6 is the state-of-the-art as opposed to the present invention.
Regarding the remarks pertaining to claim interpretation under 112(f) (presented on p. 14 under the heading “Claim Interpretation”), the arguments and amendments are persuasive and terms in the claims are no longer interpreted as invoking 112(f) due to the positive recitation of the functions performed by one or more computers.
Regarding the arguments pertaining to the previously made rejections under 112 (presented on p. 14-16 under the heading “Rejections Under 35 U.S.C. § 112”), the arguments and amendments are persuasive, and the previously made rejections under 112 are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 17-20 under the heading “Rejections under 35 U.S.C. § 101”), the arguments and amendments are persuasive, and the previously made rejections under 101 are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections for double patenting (presented on p. 20 under the heading “Double Patenting”), the arguments are not persuasive. The arguments recite that a prima facie case of obviousness-type double patenting has not been established however no reasoned arguments regarding the rejection have been provided. Therefore, it is unclear how to respond. Upon further consideration of the amended claims, the previously made rejection (relying solely on copending U.S. Application No. 16/016,783) is withdrawn, and a new grounds of rejection is made based on the copending U.S. Application No. 16/016,783 as well as the additional prior 
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 20-23 under the heading “Rejections under 35 U.S.C. § 103”), the arguments are partially persuasive. The arguments recite that Applicant does not admit that any of the figures are prior art, however the description and figures as originally submitted describe the content as the state of the art as opposed to embodiments of the instant invention. Therefore the use of the portions of the description for Applicant Admitted Prior Art is maintained. Particularly, the arguments with respect to the information merging of US2004/0047518A1 (Tiana) lacking use for trajectory generation are persuasive, and therefore the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made using the additional prior art of US2017/0197311A1 (Garcia et al.) as well as the previously relied upon art of Applicant Admitted Prior Art (specification and drawings of the instant application filed 6/25/2018) and US2016/0147224A1 (Roger et al.).

Election/Restrictions
Claims 5 and 15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The claims as amended no longer recite features in the alternative and now only recite features pertaining to the information agreement stage, which is a feature of Species III, a non-elected species (see the Requirement for Restriction / Election mailed 4/17/2020 and the Non-Final Rejection mailed 8/21/2020 for further detail).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 5 and 15 are withdrawn from consideration as being directed to a non-elected It is noted that Claims 10 and 20 are also withdrawn due to their dependency on Claims 5 and 15, respectively, but would be examined if re-written to be dependent on a claim to an elected invention, as the fallback subsystem is disclosed as being applicable to any of the species.

Drawings
The drawings are objected to because Figures 1-4 and 6 should be designated “Prior Art.” The specification (for example the brief description of drawings on p. 7 and p. 8-13 of the specification filed 6/5/2018) describes the content of the figures as being the state of the art rather than the present invention, and where figures of the prior art are needed to understand applicant’s invention, they may be retained if designated by a legend such as "Prior Art" (see MPEP 608.02(g)).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In the specification p. 7, ln 20, and p. 13, ln. 13, Figure 6 is described as being the state-of-the-art (i.e. prior art). However, in the description of Figure 6 in specification p. 13, ln. 1-2, it is indicated that the moving entity is implementing trajectory planning as described in Figure 5, which is presented as an embodiment of the present invention and not the state of the art. The specification and drawings should be amended for clarity and consistency.
Appropriate correction is required.
Claim Objections
Claims 1, 4 and 13 are objected to because of the following informalities:
In Claim 1, “the vehicle” should instead read “the moving entity.”
In Claim 4, “wherein the trajectory verification stage in the monitor also provides the one or more trajectories” should instead read “further comprising: providing, by the trajectory verification stage in the monitor, the one or more trajectories” for clarity.
Claim 13 is identified as withdrawn in applicant’s arguments filed 1/20/2021, but is labeled as “Currently Amended.” The claim is considered withdrawn for the purposes of examination.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, the limitations regarding the information merging stage render the claim indefinite. There is no antecedent basis for “the information merging stage” or the “second sensor fusion stage” that are recited in the limitation “wherein the information merging stage uses a set-theoretic superset operation to combine the outputs from the first and second sensor fusion stages…” These elements are later recited as “an information merging stage” and “a second sensor fusion stage,” and it is therefore unclear if these refer to the same elements or not. For the purposes of examination, the limitation 
“wherein the information merging stage uses a set-theoretic superset operation to combine the outputs from the first and second sensor fusion stages to produce the merged output, or wherein in the case that the first and second sensor fusion stages produce a free space as output, the information merging stage uses a set-theoretic cut-set operation to combine the outputs from the first and second sensor fusion stages,”
is interpreted as coming after and therefore further limiting the elements of the limitation:
“wherein the commander implements an information merging stage that takes as information at least parts of the output of the first sensor fusion stage of the commander and at least parts of the output of the second sensor fusion stage of the monitor and combines said information to generate merged output, and wherein the trajectory planning stage of the commander uses said generated merged output of said information merging stage when generating the one or more trajectories,”

Claims 14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 11 and for failing to cure the deficiencies listed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of copending U.S. Application No. 16/016,783 (claims dated 7/13/2020) in view of Applicant Admitted Prior Art (specification and drawings of the instant application filed 6/25/2018 used for citation purposes)

Regarding Claims 1 and 11, copending U.S. Application No. 16/016,783 recites in Claims 1 and 7 a method and system for fail-safe trajectory planning including the same components and particularly the trajectory verification stage which may be part of the monitor (corresponding to Claims 1 and 11 of the instant application), and the information merging stage, performing a set-theoretic superset or cut-set operation.

Copending U.S. Application No. 16/016,783 does not explicitly recite the last limitation of Claim 1 and 11 of the present application:
causing the vehicle, by the one or more computers and based on the trajectory being qualified as safe, to autonomously maneuver along the trajectory (in Claim 1) or


However, Applicant Admitted Prior Art teaches a technique in a method and system of trajectory planning, including:
causing the vehicle, by the one or more computers and based on the trajectory being qualified as safe, to autonomously maneuver along the trajectory (see p. 11, ln. 15-19) or
wherein the one or more computers cause the moving entity to autonomously maneuver along the trajectory based on the trajectory being qualified as safe (see p. 11, ln. 15-19).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the copending application to cause the moving entity to maneuver along the trajectory, as is taught by Applicant Admitted Prior Art with the motivation of enhancing the robustness of the system and usefulness of the trajectory generation for real-world application.

Regarding Claim 21, copending U.S. Application No. 16/016,783 discloses in Claim 13 an autonomously maneuvering moving entity comprising the fault-tolerant computer system of the independent claim.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 11, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (specification and drawings of the instant application filed 6/25/2018 used for citation purposes) in view of Publication US2016/0147224A1 (Roger et al.), further in view of Published Application US2017/0197311A1 (Garcia et al.).

Regarding Claim 1, Applicant Admitted Prior Art discloses a method implemented by one or more computers to improve the performance in fail-safe trajectory planning for a moving entity (see p. 9, ln. 28-29), where the one or more computers comprise at least three subsystems (see Figures 2 and 4), wherein a first of said at least three subsystems comprises a commander, which implements at least a first sensor fusion stage and a trajectory planning stage (see Figure 4, COM including SF1 and TRJ-PLN), wherein a second of said at least three subsystems comprises a monitor, which implements at least a second sensor fusion stage and a safe envelope generating stage (see Figure 4, MON including SF2 and ENV), wherein sensors monitor a surrounding of the moving entity (see Figure 4 SENS1-SENS3, SENSk, SENSkl and see p. 10, ln. 16-24, sensors and fusion perceiving the environment surrounding the MOV), wherein said first and second sensor fusion stages accept raw and/or preprocessed sensor data from the sensors as input (see Figure 4 SF1 and SF2 receiving data from pre-proc stages, and p. 8, ln. 58-28 and p. 10, ln. 14-15 the preprocessing stages are optional, i.e. the sensor fusion stages may alternatively accept raw data from the sensors. Examiner's note: since the claim uses the phrase "raw and/or preprocessed," only one of the recited alternatives is necessary in the prior art to read on this claim.), wherein based on said input, the first and second sensor fusion stages produce as output real-time images of objects detected by the sensors (see Figure 3 and p. 8, ln. 29 – p. 9, ln, 11, SF1 producing real-time images of objects and p. 10, ln. 16-24, SF2 producing real-time images of objects), wherein the trajectory planning stage of the commander generates one or more trajectories based at least on the output of the first sensor fusion stage (see p. 9, ln. 12-20), wherein said safe envelope generating stage of the monitor generates a safety envelope based at least on the output of the second sensor fusion stage (see p. 10, ln. 24 – p. 11, ln. 2), and wherein the commander provides the one or more trajectories to a decision subsystem (see Figure 4, and p. 11, ln. 7-10), and
causing the vehicle, by the one or more computers and based on the trajectory being qualified as safe, to autonomously maneuver along the trajectory (see p. 11, ln. 15-19).  

Applicant Admitted Prior Art further discloses a trajectory verification stage and method comprising:
verifying, by a trajectory verification stage, a trajectory of the one or more trajectories generated by the commander if and only if said trajectory is completely located inside said safety envelope generated by the safe envelope generating stage of the monitor (see Figure 4, and p. 11, ln. 7-19), wherein the moving entity uses the trajectory generated by the commander only when said trajectory verification stage (see p. 11, ln. 7-19, DECIDE subsystem of the MOV uses the trajectory only when it is verified).

Applicant Admitted Prior Art does not explicitly recite
wherein the commander provides the one or more trajectories  to the monitor as well as to a decision subsystem, and
the method comprising: 3 45678568.5Application No.: 16/016,773 AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTION
verifying, by a trajectory verification stage of the monitor, a trajectory of the one or more trajectories generated by the commander if and only if said trajectory is completely located inside said safety envelope generated by the safe envelope generating stage of the monitor, wherein the moving entity uses the trajectory generated by the commander only when said trajectory is verified by the monitor.

However Roger et al. teaches a method in fail safe trajectory planning in a moving entity (see e.g. Claim 1, and Figure 6, error detection in a flight plan for an automatic pilot),
wherein the commander (see Figure 10, FMS1-COM) provides the one or more trajectories (see Figure 10 and [0098] the FMS1-COM calculates first reference guidance order GC1COM, wherein [0011, 0019] guidance orders guide the aircraft in lateral and vertical planes and are later transformed by the automatic pilot into flight controls (i.e. guidance orders are trajectory information for the aircraft)) to the monitor (see Figure 10 and [0193], first reference guidance order GC1COM is transmitting by FMS1-COM to F1-MON, the monitor) and
the method comprising: 3 45678568.5Application No.: 16/016,773 AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTION
verifying, by a trajectory verification stage of the monitor (see Figure 10 and [0192-0193] first monitoring guidance module GUID1MON of the monitor F1-MON), a trajectory of the one or more (see [0193], GUID1MON monitors the integrity of first reference guidance order GC1COM) if and only if said trajectory is consistent with the data of the monitor (see [0131, 0194], the integrity of the first reference guidance order GC1COM is determined by comparing it with the first monitoring guidance order CG1MON ([0106] which is generated by the monitor) and integrity is verified when there is not too significant of a disparity between the guidance orders), wherein the moving entity uses the trajectory generated by the commander only when said trajectory is verified by the monitor (see [0135] when the flight controls are inconsistent, the automatic pilot of disengaged, i.e. the trajectory is not used for control of the airplane (MOV)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method including trajectory verification based on the safety envelope, as disclosed in Applicant Admitted Prior Art, to perform the trajectory verification via a stage in the monitor, as is taught by Roger et al., with the motivation of increasing aircraft safety by simplifying the avionics architecture and providing a high level of integrity and continuity (see Roger et al. [0060]).


Applicant Admitted Prior Art further discloses the first and second sensor fusion stages producing as output real-time images of objects detected by the sensors (see Figure 3 and p. 8, ln. 29 – p. 9, ln, 11, SF1 producing real-time images of objects and p. 10, ln. 16-24, SF2 producing real-time images of objects), wherein the trajectory planning stage of the commander generates one or more trajectories based at least on the output of the first sensor fusion stage (see p. 9, ln. 12-20).

Applicant Admitted Prior Art does not explicitly recite implementing, by the commander, an information merging stage that takes as information at least parts of the output of the first sensor fusion stage of the commander and at least parts of the output of the second sensor fusion stage of the 

However Garcia et al. teaches a technique in trajectory planning for a moving entity (see e.g. Figure 1, [0029, 0046, 0075] trajectory computation for a moving robot), including
Implementing (see [0030] implemented in a CPU), an information merging stage (see [0075, 0097] a fusion of sensor family maps) that takes as information at least parts of the output of the first sensor fusion stage and at least parts of the output of the second sensor fusion stage (see [0075] the input are sensor family maps that [0072] are produced for each sensor family based on the sensors of that family. I.e. the individual sensor family maps are outputs from a first sensor fusion stage and second sensor fusion stage) and combines said information to generate merged output (see [0075, 0097], the fused map (e.g. final fusion result map 900 c in Figure 9)), wherein the trajectory planning stage uses said generated merged output of said information merging stage when generating the one or more trajectories (see [0075] the fused map may be used for trajectory computation), wherein the information merging stage uses a set-theoretic superset operation to combine the outputs from the first and second sensor fusion stages to produce the merged output (see Figure 9, [0097-0100], first sensor family map 900 a may include obstacle pixels 910 a, and second sensor family map 900 b may include obstacle pixels 910 b, and the final fused map 900 c includes both sets of obstacle pixels. In other words, the two images (maps of pixels) from the first and second sensor fusion stages are combined such that the output of the information merging stage fully contains at least the individual objects, which is consistent with a “set-theoretic superset” operation as defined by Applicant’s specification on p. 15, ln. 29 – p. 16, ln. 5), or wherein in the case that the first and second sensor fusion stages produce a free space as output, the information merging stage uses a set-theoretic cut-set operation to combine the outputs from the first and second sensor fusion stages. Examiner's note: since the claim uses the phrase "or wherein," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and commander of Applicant Admitted Prior Art to perform information merging for the trajectory generation, as is taught by Garcia et al., with the motivation of enhancing reliability to avoid collision while reducing complexity and CPU usage (see Garcia et al. [0009]).

Regarding Claim 4, Applicant Admitted Prior Art does not explicitly recite the method according to claim 1, wherein the trajectory verification stage  in the monitor also provides the one or more trajectories generated by the commander  and received by the monitor to the decision subsystem, and wherein the decision subsystem uses the one or more trajectories generated by the commander  only if the one or more trajectories received directly from the commander equal the one or more trajectories received from the monitor.

However Roger et al. teaches the method as above,
wherein the trajectory verification stage in the monitor also provides the one or more trajectories generated by the commander and received by the monitor to the decision subsystem (see Figure 10 and [0199], the guidance order GC1COM is dispatched to the first automatic pilot PA1 (the DECIDE subsystem) after being monitored by F1-MON. I.e. the GUID1MON (trajectory verification stage) receives the trajectory and also acts to provide the trajectory to DECIDE), and wherein the decision subsystem uses the one or more trajectories generated by the commander  only if the one or more trajectories received directly from the commander equal the one or more trajectories received from the monitor (see Figure 10 and [0200] PA1 (the DECIDE subsystem) comprises PA1-MON and PA1-COM which receive CG1COM in parallel, independently, and see [0201, 0202], PA1-MON generates a first monitoring flight control CV1MON and PA1-COM generates first reference flight control CV1COM, and [0204, 0205] PA1 then verifies the consistency of CV1MON and CV1COM and invalidates the FMS assembly when the commands are inconsistent. In other words, PA1 (DECIDE) only uses the trajectory CG1COM when the trajectories received from the commander and monitor are equal (commonly defined as “uniform in application or effect”), because the effect of generating the flight controls CV1 from the trajectories is determined to be consistent).
The motivation to combine Applicant Admitted Prior Art and Roger et al. was provided in the above rejection of Claim 1.

Regarding Claim 11, Applicant Admitted Prior Art discloses a fault-tolerant system  for fail-safe trajectory planning for a moving entity (see p. 9, ln. 28-29), wherein the fault-tolerant system comprises:
one or more computers comprising at least three subsystems , which are modules of the one or more computers and collectively form a computer system (see p. 9, ln. 28-29, Figures 2 and 4), 7 45678568.5Application No.: 16/016,773 AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTION 
wherein a first of said at least three subsystems comprises a commander, which implements at least a first sensor fusion stage and a trajectory planning stage (see Figure 4, COM including SF1 and TRJ-PLN), 
(see Figure 4, MON including SF2 and ENV), 
wherein said first and second sensor fusion stages are configured to accept as input raw and/or preprocessed sensor data from sensors (see Figure 4 SF1 and SF2 receiving data from pre-proc stages, and p. 8, ln. 58-28 and p. 10, ln. 14-15 the preprocessing stages are optional, i.e. the sensor fusion stages may alternatively accept raw data from the sensors. Examiner's note: since the claim uses the phrase "raw and/or preprocessed," only one of the recited alternatives is necessary in the prior art to read on this claim.) 845678568.5Application No.: 16/016,773AMENDMENT AND RESPONSETO NON-FINAL OFFICE ACTIONwhich are monitoring a surrounding of the moving entity (see Figure 4 SENS1-SENS3, SENSk, SENSkl and see p. 10, ln. 16-24, sensors and fusion perceiving the environment surrounding the MOV), wherein, based on the input, the first and second sensor fusion stages  are configured to produce as output real-time images of objects detected by the sensors (see Figure 3 and p. 8, ln. 29 – p. 9, ln, 11, SF1 producing real-time images of objects and p. 10, ln. 16-24, SF2 producing real-time images of objects), wherein the trajectory planning stage of the commander is configured to generate one or more trajectories  based at least on the output of the first sensor fusion stage (see p. 9, ln. 12-20), wherein said safe envelope generating stage of the monitor is configured to generate a safety envelope based at least on the output of the second sensor fusion stage of the monitor (see p. 10, ln. 24 – p. 11, ln. 2), and wherein the commander provides the one or more trajectories to a decision subsystem (see Figure 4, and p. 11, ln. 7-10), wherein the one or more computers cause the moving entity to autonomously maneuver along the trajectory based on the trajectory being qualified as safe (see p. 11, ln. 15-19). 

Applicant Admitted Prior Art further discloses a trajectory verification stage for:
(see Figure 4, and p. 11, ln. 7-19), wherein the moving entity uses the trajectory generated by the commander only when said trajectory is verified by the trajectory verification stage (see p. 11, ln. 7-19, DECIDE subsystem of the MOV uses the trajectory only when it is verified).

Applicant Admitted Prior Art does not explicitly recite:
wherein the commander provides the one or more trajectories to the monitor; and
the monitor implements a trajectory verification stage, wherein the trajectory verification stage is configured to verify a trajectory of the one or more trajectories generated by the commander if and only if said trajectory is completely located inside said safety envelope generated by the safe envelope generating stage of the monitor, wherein the moving entity is configured to use the trajectory generated by the commander only when said trajectory is verified by the monitor.

However Roger et al. teaches a system for fail safe trajectory planning in a moving entity (see e.g. Claim 16, and Figure, 9, 11, error detection in a flight plan for an automatic pilot),
wherein the commander (see Figure 10, FMS1-COM) provides the one or more trajectories (see Figure 10 and [0098] the FMS1-COM calculates first reference guidance order GC1COM, wherein [0011, 0019] guidance orders guide the aircraft in lateral and vertical planes and are later transformed by the automatic pilot into flight controls (i.e. guidance orders are trajectory information for the aircraft)) to the monitor (see Figure 10 and [0193], first reference guidance order GC1COM is transmitting by FMS1-COM to F1-MON, the monitor); and
 (see Figure 10 and [0192-0193] first monitoring guidance module GUID1MON of the monitor F1-MON), wherein the trajectory verification stage is configured to verify a trajectory of the one or more trajectories generated by the commander (see [0193], GUID1MON monitors the integrity of first reference guidance order GC1COM) if and only if said trajectory is consistent with the data of the monitor (see [0131, 0194], the integrity of the first reference guidance order GC1COM is determined by comparing it with the first monitoring guidance order CG1MON ([0106] which is generated by the monitor) and integrity is verified when there is not too significant of a disparity between the guidance orders), wherein the moving entity is configured to use the trajectory generated by the commander only when said trajectory is verified by the monitor (see [0135] when the flight controls are inconsistent, the automatic pilot of disengaged, i.e. the trajectory is not used for control of the airplane (MOV)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system including trajectory verification based on the safety envelope, as disclosed in Applicant Admitted Prior Art, to perform the trajectory verification via a stage in the monitor, as is taught by Roger et al., with the motivation of increasing aircraft safety by simplifying the avionics architecture and providing a high level of integrity and continuity (see Roger et al. [0060]).


Applicant Admitted Prior Art further discloses the first and second sensor fusion stages producing as output real-time images of objects detected by the sensors (see Figure 3 and p. 8, ln. 29 – p. 9, ln, 11, SF1 producing real-time images of objects and p. 10, ln. 16-24, SF2 producing real-time images of objects), wherein the trajectory planning stage of the commander generates one or more trajectories based at least on the output of the first sensor fusion stage (see p. 9, ln. 12-20).

Applicant Admitted Prior Art does not explicitly recite:
wherein the commander implements an information merging stage that takes as information at least parts of the output of the first sensor fusion stage of the commander and at least parts of the output of the second sensor fusion stage of the monitor and combines said information to generate merged output, and wherein the trajectory planning stage of the commander uses said generated merged output of said information merging stage when generating the one or more trajectories, 
wherein the information merging stage uses a set-theoretic superset operation to combine the outputs from the first and second sensor fusion stages to produce the merged output, or wherein in the case that the first and second sensor fusion stages produce a free space as output, the information merging stage uses a set-theoretic cut-set operation to combine the outputs from the first and second sensor fusion stages.

However Garcia et al. teaches a technique in trajectory planning for a moving entity (see e.g. Figure 1, [0029, 0046, 0075] trajectory computation for a moving robot), including
an information merging stage (see [0075, 0097] a fusion of sensor family maps) that takes as information at least parts of the output of the first sensor fusion stage of the commander and at least parts of the output of the second sensor fusion stage (see [0075] the input are sensor family maps that [0072] are produced for each sensor family based on the sensors of that family. I.e. the individual sensor family maps are outputs from a first sensor fusion stage and second sensor fusion stage) and combines said information to generate merged output (see [0075, 0097], the fused map (e.g. final fusion result map 900 c in Figure 9)), and wherein the trajectory planning stage uses said generated merged output of said information merging stage when generating the one or more trajectories (see [0075] the fused map may be used for trajectory computation), 
 (see Figure 9, [0097-0100], first sensor family map 900 a may include obstacle pixels 910 a, and second sensor family map 900 b may include obstacle pixels 910 b, and the final fused map 900 c includes both sets of obstacle pixels. In other words, the two images (maps of pixels) from the first and second sensor fusion stages are combined such that the output of the information merging stage fully contains at least the individual objects, which is consistent with a “set-theoretic superset” operation as defined by Applicant’s specification on p. 15, ln. 29 – p. 16, ln. 5), or wherein in the case that the first and second sensor fusion stages produce a free space as output, the information merging stage uses a set-theoretic cut-set operation to combine the outputs from the first and second sensor fusion stages. Examiner's note: since the claim uses the phrase "or wherein," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and commander of Applicant Admitted Prior Art to perform information merging for the trajectory generation, as is taught by Garcia et al., with the motivation of enhancing reliability to avoid collision while reducing complexity and CPU usage (see Garcia et al. [0009]).

Regarding Claim 14, Applicant Admitted Prior Art does not explicitly recite the system according to claim 11, wherein the trajectory verification stage in the monitor also provides the one or more trajectories generated by the commander and received by the monitor  to the decision subsystem, and wherein the decision subsystem  uses the one or more trajectories generated by the commander only if the one or more trajectories received directly from the commander equal the one or more trajectories received from the monitor.

 Roger et al. teaches the system as above,
wherein the trajectory verification stage in the monitor also provides the one or more trajectories generated by the commander and received by the monitor to the decision subsystem (see Figure 10 and [0199], the guidance order GC1COM is dispatched to the first automatic pilot PA1 (the DECIDE subsystem) after being monitored by F1-MON. I.e. the GUID1MON (trajectory verification stage) receives the trajectory and also acts to provide the trajectory to DECIDE), and wherein the decision subsystem  uses the one or more trajectories generated by the commander only if the one or more trajectories received directly from the commander equal the one or more trajectories received from the monitor (see Figure 10 and [0200] PA1 (the DECIDE subsystem) comprises PA1-MON and PA1-COM which receive CG1COM in parallel, independently, and see [0201, 0202], PA1-MON generates a first monitoring flight control CV1MON and PA1-COM generates first reference flight control CV1COM, and [0204, 0205] PA1 then verifies the consistency of CV1MON and CV1COM and invalidates the FMS assembly when the commands are inconsistent. In other words, PA1 (DECIDE) only uses the trajectory CG1COM when the trajectories received from the commander and monitor are equal (commonly defined as “uniform in application or effect”), because the effect of generating the flight controls CV1 from the trajectories is determined to be consistent).  
The motivation to combine Applicant Admitted Prior Art and Roger et al. was provided in the above rejection of Claim 11.

Regarding Claim 21, Applicant Admitted Prior Art discloses an autonomously maneuvering moving entity comprising the fault-tolerant system according to claim 11 (see p. 11, ln. 7-19).

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20170168494-A1 teaches subject matter including sensor fusion of images for object detection and collision avoidance (see e.g. [0037, 0076]).
US-20170341583-A1 teaches subject matter including blending images from a plurality of stereo cameras (see e.g. [0037, 0068]).
US-20170358099-A1 teaches subject matter including avoiding obstacles using multiple stereo pairs of cameras (see e.g. [0056, 0078]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619